DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 09/01/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riemann et al. (US20190047089).
Regarding claim 1, Riemann teaches a three-dimensional manufacturing apparatus (additive manufacturing system 100; Figure 1) comprising: 
a manufacturing nozzle (deposition element 120; Figure 1) for melting a metal material with an energy beam while supplying the metal material to form a bead ([0030] Directed energy source 106 may provide any suitable form of directed energy, such as a laser beam (e.g., from a fiber laser) or an electron beam generator, which is capable of melting a manufacturing material, such as a metal powder and [0059] an inner nozzle 306 mounted coaxially with outer nozzle 304, thereby forming a conical powder channel 308. Powder flowing through the conical powder channel 308 exits through an annular gap and forms a powder cone 310… Laser beam 302 similarly converges at a focal point in melt pool 312; see Figure 3B); 
a cooling medium nozzle for spraying a cooling medium toward a region including the bead in a workpiece ([0060] auxiliary gas channel 322 is formed between outer nozzle 304 and a coaxially mounted auxiliary gas nozzle 320) so that the region is cooled locally ([0060] The auxiliary gas flow 324 may be used to actively cool the part being manufactured); 
a temperature detection unit (temperature sensor 114; Figure 1) configured to detect at least a temperature of the region ([0067] Method 400 begins at step 402 with measuring a temperature of a part being processed by the additive manufacturing machine); and 
a control device for controlling at least one of a scanning rate of the cooling medium nozzle or an amount of the cooling medium to be sprayed per unit time based on a detection result from the temperature detection unit ([0037] Temperature sensor 114 may feed various types of temperature data back to control system 104, for example, to provide data for control of directed energy source 106, gas feed 110, and cooling system 132 to enable closed-loop control of directed actively cooled gas flows and [0072] For example, a flow rate of the cooled auxiliary gas flow may be changed based on the first measured temperature).
Regarding claim 2, Riemann teaches the three-dimensional manufacturing apparatus according to claim 1, wherein the control device controls at least one of the scanning rate of the cooling medium nozzle or the amount of the cooling medium to be sprayed per unit time based on the detection result from the temperature detection unit so as to control a cooling rate of the region ([0028] the machine control codes may modulate the operation of the aforementioned aspects of additive manufacturing machine 100, such as by increasing or decreasing the power of directed energy source 106, increasing or decreasing the flow rate of material feed 108 or gas feed 110, increasing or decreasing amount of cooling by cooling system 132, etc).
Regarding claim 3, Riemann teaches the three-dimensional manufacturing apparatus according to claim 2, wherein a plurality of the cooling medium nozzles are disposed along a scanning direction (see auxiliary gas nozzles 320 on each side of laser beam channel 314 in Figure 3B), and wherein the control device controls, for each of the cooling medium nozzles, at least one of the scanning rate of the cooling medium nozzle or the amount of the cooling medium to be sprayed per unit time based on the detection result from the temperature detection unit ([0072] a flow rate of the cooled auxiliary gas flow may be changed based on the first measured temperature. For example, the flow rate may be increased as the measured temperature increases, or decreased as the measured temperature decrease). 
Regarding claim 6, Riemann teaches the three-dimensional manufacturing apparatus according to claim 1, further comprising: a nozzle scanning device for scanning the cooling medium nozzle, following scanning of the manufacturing nozzle ([0029] Process motion system 112 may move elements of additive manufacturing system 100 to exact positions. For example, process motion system 112 may position deposition element 120 at an exact distance from a part layer 122 being manufactured; auxiliary gas nozzles 320 to the left or right of laser beam channel 314 will scan following the manufacturing nozzle depending on whether the scanning direction is to the right or left).
Regarding claim 7, Riemann teaches the three-dimensional manufacturing apparatus according to claim 6, wherein the nozzle scanning device can integrally scan the manufacturing nozzle and the cooling medium nozzle ([0029] Process motion system 112 may move elements of additive manufacturing system 100 to exact positions. For example, process motion system 112 may position deposition element 120 at an exact distance from a part layer 122 being manufactured; auxiliary gas nozzles 320 are attached to, and therefore move with, conical powder channel 308 in Figure 3B).

Claim(s) 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathisen et al. (US20190001437).
Regarding claim 1, Mathisen teaches a three-dimensional manufacturing apparatus (see apparatus in Figure 7) comprising: 
a manufacturing nozzle for melting a metal material with an energy beam while supplying the metal material to form a bead ([0110] depicted system includes a single melting tool 200 that is a main melting tool that produces a main PTA arc 330 that heats and melts a metal wire 350 from a wire feed 300, forming droplets of molten metal 375 that drop into and form a melt pool 425; Figure 7); 
a cooling medium nozzle (jet device 500; Figure 7) for spraying a cooling medium toward a region including the bead in a workpiece so that the region is cooled locally ([0110] Forced cooling of as-deposited material during the deposition process by jets of cooling gas 530 provided by the jet device 500); 
a temperature detection unit (temperature sensors 550 and 560 ; Figure 7) configured to detect at least a temperature of the region ([0112] appropriate temperature measurement of the workpiece to which in situ cooling gas jets are directed); and 
a control device for controlling at least one of a scanning rate of the cooling medium nozzle or an amount of the cooling medium to be sprayed per unit time based on a detection result from the temperature detection unit ([0069] Each gas supply can include a regulator that can be adjusted manually or automatically, such as via computer control, to adjust the flow rate of gas supplied to the cooling jet device connected to conduit connected to the regulator  and [0118] Temperature monitoring by using the temperature data from the first and second temperature sensors, for example, can allow the user to control the cooling rate by adjusting the flow rate of cooling gas applied using the second jet device 500, or the duration of the flow of the cooling gas towards the workpiece, or both).
Regarding claim 2, Mathisen teaches the three-dimensional manufacturing apparatus according to claim 1, wherein the control device controls at least one of the scanning rate of the cooling medium nozzle or the amount of the cooling medium to be sprayed per unit time based on the detection result from the temperature detection unit so as to control a cooling rate of the region ([0118] Temperature monitoring by using the temperature data from the first and second temperature sensors, for example, can allow the user to control the cooling rate by adjusting the flow rate of cooling gas applied using the second jet device 500, or the duration of the flow of the cooling gas towards the workpiece, or both).
Regarding claim 3, Mathisen teaches the three-dimensional manufacturing apparatus according to claim 2, wherein a plurality of the cooling medium nozzles are disposed along a scanning direction (see direct cooling gas jets 525 in direction of arrow D in Figure 7), and wherein the control device controls, for each of the cooling medium nozzles, at least one of the scanning rate of the cooling medium nozzle or the amount of the cooling medium to be sprayed per unit time based on the detection result from the temperature detection unit  ([0118] Temperature monitoring by using the temperature data from the first and second temperature sensors, for example, can allow the user to control the cooling rate by adjusting the flow rate of cooling gas applied using the second jet device 500, or the duration of the flow of the cooling gas towards the workpiece, or both).
Regarding claim 4, Mathisen teaches the three-dimensional manufacturing apparatus according to claim 3, wherein the control device controls the amount of the cooling medium to be sprayed per unit time so that the amount of the cooling medium to be sprayed per unit time from the cooling medium nozzles disposed on a rear side in the scanning direction is larger than that to be sprayed per unit time from the cooling medium nozzles disposed on a front side in the scanning direction. ([0069] the flow of cooling gas to each nozzle can be separately controlled, higher cooling gas flow rates can be directed to the as-solidified metal compared to the metal of the melt pool. The flow rate of cooling gas applied in situ to as-deposited solidified material can be significantly higher than the gas flow directed to the melt pool; plurality of nozzles 525 are directed towards solidification zone 430 and solidified material 450 in Figure 7. The zone 430 is on a front side and the solidified material 450 is on a rear side. Where the solidified material receives higher cooling gas flow rates then the amount of cooling medium, to be sprayed per unit time is larger on a rear side).
Regarding claim 6, Mathisen teaches the three-dimensional manufacturing apparatus according to claim 1, further comprising: a nozzle scanning device for scanning the cooling medium nozzle ([0022] a system for positioning and moving the base material relative to the heating device and jet device), following scanning of the manufacturing nozzle  (see 500 following 200 in direction D in Figure 7).
Regarding claim 8, Mathisen teaches the three-dimensional manufacturing apparatus according to claim 6, wherein the nozzle scanning device ([0022] a system for positioning and moving the base material relative to the heating device and jet device) can individually scan the manufacturing nozzle and the cooling medium nozzle ([0020] the jet device can be connected to a bracket or support and be independent from a wire or powder feed device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al. (US20190001437), and further in view of Fischer et al. (US20190061061).
Regarding claim 5, Mathisen teaches the three-dimensional manufacturing apparatus according to claim 1. However, Mathisen fails to teach wherein the cooling medium is pellet-shaped or powdery dry ice.
In the same field of endeavor pertaining to additive manufacturing, Fischer teaches wherein the cooling medium is pellet-shaped or powdery dry ice (claim 19: the coolant (4) is dry ice in the form of powder or pellets). Dry ice dissipates the heat formed during the workpiece formation while keeping the workpiece dry ([0039] The advantage of dry ice or aerosols is their additional contribution to heat dissipation due to the absorption of latent heat during sublimation or evaporation, wherein the molded body essentially remains dry).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cooling medium of Mathisen be pellet-shaped or powdery dry ice, as taught by Fischer for the benefit of keeping the workpiece dry while dissipating heat.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. (US20190047089), and further in view of Shi et al. (US20170232518).
Regarding claim 9, Riemann teaches the three-dimensional manufacturing apparatus according to claim 6. However, Riemann fails to teach wherein the nozzle scanning device includes a robot arm.
In the same field of endeavor pertaining to additive manufacturing, Shi teaches wherein the nozzle scanning device includes a robot arm (mechanical arm 7; Figure 4). A mechanical arm allows for the nozzle to form material on any angular base surface and continuously change position for the formation of a workpiece ([0045] can move in the space with the mechanical arm 7, so as to form on any angular base surface in the space and continuously change position and pose for cladding forming).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the nozzle scanning device of Riemann include a robot arm, as taught by Shi, for the benefit of being able to form material on any angular base surface.

Claim(s) 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. (US20190047089), and further in view of Chang et al. (KR101921722B1).
Regarding claim 10, Riemann teaches the three-dimensional manufacturing apparatus according to claim 1, wherein the manufacturing nozzle has a blowout unit for a shielding gas ([0035] Gas feed 110 may include feeds for a plurality of gas flows, such as carrier gas (as described above) as well as shield gas). However, Riemann fails to teach the apparatus further comprises a shielding mechanism for suppressing diffusion of the shielding gas.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Chang teaches the apparatus further comprises a shielding mechanism for suppressing diffusion of the shielding gas ([0044] The reduction of the velocity of the first cooling gas G1 by the first bending portion 23 can minimize the flow interruption of the protective gas G0 that protects the arc A). A shielding mechanism minimizes the flow interruption of the shielding gas ([0044] can minimize the flow interruption of the protective gas G0 that protects the arc A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Riemann further comprise a shielding mechanism for suppressing diffusion of the shielding gas, as taught by Chang, for the benefit of minimizing the flow interruption of the shielding gas.
Regarding claim 11, Riemann modified with Chang teaches the three-dimensional manufacturing apparatus according to claim 10. However, Riemann fails to teach wherein the shielding mechanism includes an airflow curtain formation unit configured to form an airflow curtain that suppresses diffusion of the shielding gas by a flow of gas. 
In the same field of endeavor pertaining to an additive manufacturing apparatus, Chang teaches the shielding mechanism includes an airflow curtain formation unit configured to form an airflow curtain that suppresses diffusion of the shielding gas by a flow of gas ([0044] The reduction of the velocity of the first cooling gas G1 by the first bending portion 23 can minimize the flow interruption of the protective gas G0 that protects the arc A). An airflow curtain formation unit minimizes the flow interruption of the shielding gas ([0044] can minimize the flow interruption of the protective gas G0 that protects the arc A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding mechanism of Riemann modified with Chang include an airflow curtain formation unit configured to form an airflow curtain that suppresses diffusion of the shielding gas by a flow of gas, as taught by Chang, for the benefit of minimizing the flow interruption of the shielding gas.
Regarding claim 13, Riemann modified with Chang teaches the three-dimensional manufacturing apparatus according to claim 10. Further, Chang teaches wherein the blowout unit includes a first blowout unit (see annotated Figure 3B below) configured to blow out the shielding gas from a tip end of the manufacturing nozzle (see auxiliary gas flow 324 on the left flowing at the tip end in Figure 3B), and a second blowout unit disposed on a side of the manufacturing nozzle (see annotated Figure 3B below) and configured to blow out the shielding gas (see auxiliary gas flow 324 on the right flowing at the tip end in Figure 3B).

    PNG
    media_image1.png
    527
    1125
    media_image1.png
    Greyscale


Claim(s) 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al. (US20190001437), and further in view of Ma et al. (US20160369399).
Regarding claim 10, Mathisen teaches the three-dimensional manufacturing apparatus according to claim 1, wherein the manufacturing nozzle has a blowout unit for a shielding gas ([0047] The PAW torch also typically has an outer nozzle for providing a shielding gas). However, Mathisen fails to teach the apparatus further comprises a shielding mechanism for suppressing diffusion of the shielding gas.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Ma teaches the apparatus further comprises a shielding mechanism for suppressing diffusion of the shielding gas ([0031] The cooling mechanism 14 may optionally include a shield 42 arranged to inhibit material addition onto the conductive bristles 32a-h, as shown in FIG. 1). The shield suppresses diffusion of the shielding gas on bristles that maintain a controlled temperature profile of the workpiece being formed ([0019] cooling mechanism 14 may include conductive bristles 32a-h to maintain a controlled temperature profile for the component 18 and [0031] a shield 42 arranged to inhibit material addition onto the conductive bristles 32a-h).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Mathisen further comprise a shielding mechanism for suppressing diffusion of the shielding gas, as taught by Ma, for the benefit of suppressing diffusion of the shielding gas on bristles that maintain a controlled temperature profile of the workpiece being formed.
Regarding claim 12, Mathisen modified with Ma teaches the three-dimensional manufacturing apparatus according to claim 10. However, Mathisen fails to teach wherein the shielding mechanism includes a cover member that is so disposed as to surround the blowout unit from its surroundings when viewed along a direction of irradiation with the energy beam emitted from the manufacturing nozzle.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Ma teaches wherein the shielding mechanism includes a cover member (shield 42; Figure 1) that is so disposed as to surround the blowout unit from its surroundings when viewed along a direction of irradiation with the energy beam emitted from the manufacturing nozzle (when viewed from top down the shield along with diffuser 38 in Figure 1 surround the cooling nozzles 34a-f). The shield suppresses diffusion of the shielding gas on bristles that maintain a controlled temperature profile of the workpiece being formed ([0019] cooling mechanism 14 may include conductive bristles 32a-h to maintain a controlled temperature profile for the component 18 and [0031] a shield 42 arranged to inhibit material addition onto the conductive bristles 32a-h).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding mechanism of Mathisen modified with Ma include a cover member, as taught by Ma, for the benefit of suppressing diffusion of the shielding gas on bristles that maintain a controlled temperature profile of the workpiece being formed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743